IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,129-01


EX PARTE JAMES ROE BURRELL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A 040220AR IN THE 128TH JUDICIAL DISTRICT COURT
FROM ORANGE COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to assault and
originally received a probated sentence.  His probation was later revoked, and he was sentenced to
four years' imprisonment. 
	On July 1, 2009, this Court remanded this application to the trial court for supplementation
of the record, and for findings of fact and conclusion of law.  On August 24, 2009, the trial court
made findings of fact and conclusions of law that were based on the record and on an affidavit
provided by TDCJ. The trial court concluded that Applicant is not entitled to relief
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's supplemental findings and conclusions of law, except for findings #4 through
#7.  We decline to adopt these findings solely because the trial court refers to "parole" proceedings,
rather than discretionary mandatory supervision proceedings.  Based upon the trial court's findings
and conclusions and our own review, we deny relief.

	It is so ordered on this the 16th day of September, 2009.

Filed: September 16, 2009
Do not publish